Citation Nr: 0407914	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of the schedular disability evaluation 
for the veteran's depression from 100 percent to 30 percent 
effective as February 1, 2002, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1993 to July 1998.  

In June 2001, the Nashville, Tennessee, Regional Office (RO) 
proposed to reduce the schedular disability evaluation for 
the veteran's depression from 100 percent to 30 percent.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision which 
effectuated the proposed reduction as of February 1, 2002.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

For the reasons and bases discussed below, the reduction of 
the schedular evaluation for the veteran's depression from 
100 percent to 30 percent was not proper.  


FINDING OF FACT

The evidence of record at the time of the November 2001 
reduction action did not establish sustained improvement of 
the veteran's depression.  


CONCLUSION OF LAW

The reduction of the schedular evaluation for the veteran's 
depression from 100 percent to 30 percent as of February 1, 
2002, was improper.  38 C.F.R. § 3.344(c) (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Reduction

A.  Historical Review

In April 1999, the RO determined that the veteran's 
depression arose during active service; was manifested by 
significant symptoms for which a Global Assessment of 
Functioning (GAF) score of 41-50 was assigned; and 
established service connection for depression evaluated as 
100 percent disabling.  

In May 2001, the veteran was afforded a Department of 
Veterans Affairs (VA) examination for compensation purposes.  
The veteran was diagnosed with a mood disorder.  The VA 
examiner advanced a GAF score of 41-50.  The physician 
commented that the veteran should be seen in the mental 
health clinic and would benefit from aggressive 
pharmacotherapy.  

In June 2001, the RO proposed to reduce the evaluation for 
the veteran's depression from 100 percent to 30 percent as 
the report of the May 2001 VA examination reflected that 
"the veteran no longer met the criteria for a total (100%) 
evaluation for depression."  The RO "determined that a 30 
percent evaluation more nearly approximates the severity of 
the veteran's service-connected depression."  

VA clinical documentation dated in July 2001 conveys that the 
veteran complained of narcolepsy, depression, and anxiety 
attacks.  On examination, the veteran exhibited a depressed 
mood and a blunted affect.  A GAF score of 60 was advanced 
and the veteran was started on Wellbutrin.  An August 2001 VA 
treatment record notes that the veteran complained of 
narcolepsy, depression, anxiety, anger, panic attacks, poor 
impulse control, and social isolation.  He reported that his 
Wellbutrin had not relieved his depression and anxiety and an 
incident in which he had yelled at a young girl over a 
parking space.  On examination, the veteran exhibited a 
depressed mood and a blunted affect.  A GAF score of 60 was 
again advanced.  In November 2001, the RO effectuated the 
proposed reduction as of February 1, 2002.  

B.  Restoration

The issue before the Board is whether the reduction of the 
schedular evaluation for the veteran's service-connected 
depression from 100 percent to 30 percent effective as of 
February 1, 2002, was proper.  See Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  The circumstances under which an 
evaluation may be reduced are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary of the VA.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2003) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
atherosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  ...  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

(c)	Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  



The United States Court of Appeals for Veterans Claims 
(Court) has clarified that: 
Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

In his August 2002 Appeal to the Board (VA Form 9), the 
veteran conveyed that while his psychiatric disorder had 
improved slightly for a period due to VA treatment, it 
subsequently increased in severity due to his renewed 
employment concerns.  The report of an April 2003 VA 
examination for compensation purposes notes that the veteran 
was diagnosed with a mood disorder and a GAF score of 51 was 
advanced.  

In reviewing the procedural record, the Board observes that 
the RO failed to specifically identify any improvement of the 
veteran's psychiatric disability save for the assignment of 
GAF scores of 60 in July and August 2001.  The treating VA 
physicians who advanced those GAF scores concurrently noted 
that the veteran psychiatric complaints had not lessened 
despite the prescription of additional medication.  Such 
clinical evidence does not show material improvement of the 
veteran's disability level.  Indeed, the RO appears to have 
specifically based the reduction upon its determination that 
the veteran did not meet the criteria for the assignment of a 
100 percent evaluation under the relevant diagnostic 
criteria.  This is the defect identified by the Court in 
Brown.  In the absence of specific and objective findings of 
material improvement of the veteran's service-connected 
psychiatric disability, the Board concludes that the 
reduction of the schedular evaluation for the veteran's 
depression from 100 percent to 30 percent was improper.  



II.  Veterans Claims Assistance Act

In reviewing the issue of the propriety of the reduction of 
the evaluation for the 
veteran's depression, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  A May 2002 RO 
letter to the veteran informed him of the Veterans Claims 
Assistance Act of 2000 (VCAA); the evidence needed to support 
his claim; and what actions he needed to undertake.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his application, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  While 
the VCAA notice provided to the veteran does not strictly 
comply with the guidelines as set forth in the preceding 
sentence, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  


ORDER

The reduction of the schedular evaluation for the veteran's 
depression from 100 percent to 30 percent as of February 1, 
2002, was improper.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



